REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

	
   Regarding claim 20
           The prior art of record neither anticipates nor renders obvious the combination of: 
monitoring incoming orders to trade an instrument in a market for the instrument in the electronic data transaction processing system which comprises a hardware matching processor that attempts to match, as they are received, incoming electronic data transaction request messages, for one of the plurality of data items, received over a data communication network with at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in a memory associated with the plurality of data items and coupled with the hardware matching processor, to at least partially satisfy one or both of the incoming electronic data transaction request messages or the at least one other previously received but unsatisfied electronic data transaction request message; defining an upper limit and a lower limit for a value of the instrument as a function of values of the instrument collecting during a rolling lookback window; detecting that a value in an incoming order for the instrument is outside a range defined by the upper limit and the lower limit;
transitioning the market for the instrument into a pre-open state for a predetermined period whereby the hardware matching processor is prevented from matching incoming electronic data transaction request messages, but allowing incoming electronic data transaction request messages to be received; calculating a pre-open value during the 
			
      Regarding claims 1 and 10
 	Claims 1 and 10 are each parallel in subject matter to the feature noted above with respect to claim 20 and are allowable for reasons similar to those provided for claim 20.  

 The most remarkable prior art of record is to:

(I) US 20090094151 to Mortimer et al. discloses a method and system for improved electronic trading, comprising: comprising: a communications module for receiving pre-open orders from a trader during a first time period, the pre-open orders including a seller amount and price or a buyer amount and price; an order module for storing the pre-open orders; a matching module for matching the pre-open orders during a second time period that begins after the first time period ends, the pre-open orders being matched when the seller amount and price of a pre-open order matches the buyer amount and price of a pre-open order; an input module for receiving market data during a third time period that begins after the second time period ends; a calculation module for calculating a gamma-weighted average price based on the received market data, the gamma-weighted average price being based on an original order premium value, a 

(II) US 7430533 to Cushing teaches a method and system for performing a batch auction whereby a series of orders, according to a variety of predetermined order types, are generated by qualified market participants and communicated to an auction system. The auction system takes into account each order and its impact upon relative supply and demand to determine by a preset algorithm a price and share transaction quantity. Trades are executed at the price, and a portion of the transaction quantity is allocated to each investor on a fair basis dependent upon their initial orders. In embodiments of the present invention, the auction system uses a computer system or network designed to automatically perform one or more steps of the above method. Such a system is preferably connected to one or more ECNs such that non-executed shares can be automatically sent to outside sources for execution. In alternative embodiments, the invention includes the use of a one or more intermediaries or market makers to cover certain unexecuted trades at the determined price. The present invention is preferably used to conduct batch auctions at the opening and closing of securities trading markets.

(III) US 11049182 to Pierce et al. discloses a secure deterministic tokens for electronic messages. The embodiments may be implemented in association with a data transaction processing system that processes data items or objects, such as an exchange computing system. Customer or user devices (e.g., client computers) may submit electronic data transaction request messages, e.g., inbound messages, to the range of values defined equations. Products, e.g., financial instruments, or order books representing the state of an electronic marketplace for a product, may be represented as data objects within the exchange computing system. The instructions may also be conditional, e.g., buy or sell a quantity of a product at a given value if a trade for the product is executed at some other reference value.

(IV) US 20190392518 to Bonig et al. discloses systems and methods to increase the rate at which a system can accept and process data transaction request messages. The system includes a pre-processer that filters incoming data transaction request messages prior to transmitting the messages for further processing, for example, by a matching engine. The pre-processer quickly identifies whether a new arriving data transaction request is transactable. If the new arriving data transaction request is not transactable, then the data transaction request will be transmitted and stored in a main data structure and not transmitted to the matching engine.

(V) US 20040024713 to Moore et al. discloses a method of monitoring orders includes sending a message to a market participant that accepts order deliveries for execution and monitoring an amount of time between sending the message to the message from the market participant. The method can also include logging an amount of occasions the market participant does not respond within a pre-specified amount of time.

It is clear from the description of Mortimer, Cushing, Pierce et al., Bonig et al. and Moore et al. that the prior art does not consider the possibility of monitoring incoming orders to trade an instrument in a market for the instrument in the electronic data transaction processing system which comprises a hardware matching processor that attempts to match, as they are received, incoming electronic data transaction request messages, for one of the plurality of data items, received over a data communication network with at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in a memory associated with the plurality of data items and coupled with the hardware matching processor, to at least partially satisfy one or both of the incoming electronic data transaction request messages or the at least one other previously received but unsatisfied electronic data transaction request message; defining an upper limit and a lower limit for a value of the instrument as a function of values of the instrument collecting during a rolling lookback window; detecting that a value in an incoming order for the instrument is outside a range defined by the upper limit and the lower limit; transitioning the market for the instrument into a pre-open state for a predetermined period whereby the hardware matching processor is prevented from matching incoming electronic data transaction request messages, but allowing incoming electronic data transaction request messages to be received; calculating a pre-open value during the pre-open state; and re-opening, after 

A Non Patent Literature search was conducted and no relevant art was found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202.  The examiner can normally be reached on Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625